     Case 1:16-cv-00950-TCW Document 161 Filed 02/21/19 Page 1 of 3



               IN THE UNITED STATES COURT OF FEDERAL CLAIMS

CB&I AREVA MOX SERVICES, LLC,                  )
                                               )
                        Plaintiff,             )
                                               )
       v.                                      )               Nos. 16-950C, 17-2017C, 18-
                                               )               80C, 18-522C, 18-677C, 18-
                                               )               691C, 18-921C, 18-1779, 19-
                                               )               245C
                                               )               (Judge Thomas C. Wheeler)
                                               )
THE UNITED STATES,                             )
                                               )
                        Defendant.             )


            DEFENDANT’S NOTICE OF A DIRECTLY RELATED CASE

        Pursuant to Rule 40.2 of the Rules of the United States Court of Federal Claims

(RCFC), the defendant, the United States, respectfully provides the Court with this notice

of a directly related case, United States v. CB&I AREVA MOX Services, LLC, and Wise

Services, Inc. (No. 19-444) (D. S.C.) (MOX D.S.C.). Under RCFC 40.2 (a)(2), the MOX

D.S.C. litigation is a directly related case because it involves the same parties, similar

claims, and the same contract.

        In MOX D.S.C., the United States filed suit against CB&I AREVA MOX

Services (MOX Services) and its subcontractor, Wise Services, Inc., under the False

Claims Act and the Anti-Kickback Act in connection with the same contract at issue in

this litigation between MOX Services and the National Nuclear Security Administration

(NNSA) relating to the design and operation of a Mixed Oxide Fuel Fabrication Facility

(MFFF).1 In performing the contract, MOX Services entered into a series of subcontracts




       1
           A copy of the complaint in the MOX D.S.C. litigation is attached to this notice.
     Case 1:16-cv-00950-TCW Document 161 Filed 02/21/19 Page 2 of 3



with Wise Services between 2008 and 2016, in which Wise Services agreed to supply

labor, materials, equipment, and supervision for unplanned construction activities deemed

necessary to support MOX Services’s efforts at the MFFF.

       The United States’ complaint alleges that Wise Services falsely claimed

reimbursement under its subcontracts with MOX Services for construction materials that

did not exist, and that in turn, MOX Services knowingly submitted $6.4 million in claims

to NNSA for fraudulent charges submitted by Wise Services. The complaint also alleges

that Wise Services’ Senior Site Representative, Phillip Thompson, paid kickbacks to

MOX Services officials with responsibility for the subcontracts to improperly obtain

favorable treatment from MOX Services. On February 27, 2017, Mr. Thompson entered

a guilty plea on charges of conspiring to commit theft of government funds.

       These allegations in the Complaint involving MOX Services’s submission of

fraudulent claims to NNSA and acceptance of kickbacks in connection with Wise

Services are similar to issues in this litigation. Specifically, in case no. 17-2017, MOX

Services challenges NNSA’s disallowance of $ 6,367,411 in subcontractor costs related

to Wise Services and Carolina Sodding, which were included in MOX Services’ 2010

incurred cost submission. Some of the costs related to Wise Services that MOX Services

included in its 2010 incurred cost submission are the same costs that are the subject of the

United States’ False Claims Act claim in the MOX D.S.C. litigation.




                                             2
 Case 1:16-cv-00950-TCW Document 161 Filed 02/21/19 Page 3 of 3




                                     Respectfully submitted,



                                     JOSEPH H. HUNT
                                     Assistant Attorney General

                                     ROBERT E. KIRSCHMAN, JR.
                                     Director


                                     s/Allison Kidd-Miller
                                     ALLISON KIDD-MILLER
                                     Assistant Director


                                     s/Joseph E. Ashman
                                     JOSEPH E. ASHMAN
                                     P. DAVIS OLIVER
                                     Senior Trial Counsel

                                     ANTHONY SCHIAVETTI
                                     SOSUN BAE
                                     Trial Attorneys
                                     Commercial Litigation Branch
                                     Civil Division
                                     Department of Justice
                                     P.O. Box 480
                                     Ben Franklin Station
                                     Washington, D.C. 20044
                                     Tel: (202) 353-7578
                                     Fax: (202) 353-7988


February 21, 2019                    Attorneys for Defendant




                               3
